Case 6:20-cv-00609-JCB-JDL Document 10 Filed 06/09/21 Page 1 of 1 PageID #: 31




                                  No. 6:20-cv-00609

                             Vincent Monrow Friemel,
                                     Petitioner,
                                         v.
                              Sheriff, Gregg County,
                                    Respondent.


                                       ORDER

                  This habeas corpus action was referred to United
               States Magistrate Judge John D. Love pursuant to 28
               U.S.C. § 636(b). Doc. 2. On April 20, 2021, the
               magistrate judge issued a report recommending that
               the petition be dismissed without prejudice for failure
               to exhaust and as premature. Doc. 9. No objections
               were filed.
                   When no party objects to the magistrate judge’s
               report and recommendation, the court reviews it only
               for clear error. See Douglass v. United Servs. Auto. Ass’n,
               79 F.3d 1415, 1420 (5th Cir. 1996). Having reviewed the
               magistrate judge’s report, and being satisfied that it
               contains no clear error, the court accepts its findings
               and recommendation. The petition is dismissed
               without prejudice as required by Rule 41(a)(1)(i) of the
               Federal Rules of Civil Procedure.
                                     So ordered by the court on June 9, 2021.



                                                J. C A MP B E L L B A RKE R
                                              United States District Judge
